       Case 2:18-cv-00381-SMJ   ECF No. 5   filed 01/24/19   PageID.23 Page 1 of 18




 1   Kirk D. Miller, WSBA #40025
     Kirk D. Miller, P.S.
 2   421 W. Riverside Avenue, Suite 660
     Spokane, WA 99201
 3   (509) 413-1494 Telephone
     (509) 413-1724 Facsimile
 4
     Brian Cameron, WSBA #44905
 5   Cameron Sutherland, PLLC
     421 W. Riverside Ave., Ste. 660
 6   Spokane, WA 99201
     (509) 315-4507 Telephone
 7   (509) 315-4585 Facsimile

 8
                     IN THE UNITED STATES DISTRICT COURT
 9                     EASTERN DISTRICT OF WASHINGTON
     RYAN DALEY, and individual, and     )
10
     ISAAK CURRY, an individual, each on ) Case No.: 2:18-CV-00381-SMJ
     behalf of himself and all others    )
11
     similarly situated,                 ) FIRST AMENDED COMPLAINT
                                         )
12
                   Plaintiff,            ) (JURY DEMANDED)
                                         )
13
             vs.                         )
                                         )
14
     GREYSTAR REAL ESTATE                )
     PARTNERS, LLC, a Delaware limited )
15
     liability company; GREYSTAR         )
     MANAGEMENT SERVICES, L.P., a )
16
     Delaware corporation; GREYSTAR RS )
     WEST, LLC, a Delaware limited       )
17
     liability company,                  )
                                         )
18
                   Defendants.           )
19

20
     FIRST AMENDED COMPLAINT - 1
21

22
       Case 2:18-cv-00381-SMJ      ECF No. 5    filed 01/24/19   PageID.24 Page 2 of 18




 1         Plaintiffs Ryan Daley and Isaak Curry, each on behalf of himself and all others

 2   similarly situated, by and through their attorneys, Kirk D. Miller of Kirk D. Miller,

 3   P.S., and Brian G. Cameron of Cameron Sutherland, PLLC, allege the following:

 4                                         I. COMPLAINT

 5         1.1    This is an action for damages and remedies against Greystar Real Estate

 6                Partners, LLC, Greystar Management Services, L.P., and Greystar RS

 7                West, LLC, pursuant to the Washington Residential Landlord-Tenant

 8                Act (RCW 59.18, et seq.)

 9                                 II. JURISDICTION & VENUE

10         2.1    Jurisdiction of this Court arises under 28 U.S.C. § 1332.

11         2.2    Defendant is a citizen of Delaware State.

12         2.3    Plaintiffs are each citizens of Washington State.

13         2.4    The matter in controversy is a putative class action which exceeds the

14                sum or value of seventy-five thousand dollars ($75,000.00), exclusive

15                of interest and costs.

16         2.5    Declaratory relief is available pursuant to 28 U.S.C. §§ 2201 and 2202.

17         2.6    Venue is proper in this District under 28 U.S.C. § 1391(b) because the

18                Defendant conducts affairs and transacts business in this District, and

19                the unlawful acts giving rise to this Complaint occurred in this District.

20
     FIRST AMENDED COMPLAINT - 2
21

22
      Case 2:18-cv-00381-SMJ    ECF No. 5    filed 01/24/19   PageID.25 Page 3 of 18




 1                                       III. PARTIES

 2       3.1   At all relevant times, Plaintiff Daley was a resident of the state of

 3             Washington, residing within the territorial jurisdiction area of the

 4             United States District Court for the Eastern District of Washington.

 5       3.1   At all relevant times, Plaintiff Curry was a resident of the state of

 6             Washington, residing within the territorial jurisdiction area of the

 7             United States District Court for the Eastern District of Washington.

 8       3.2   Defendant Greystar Real Estate Partners, LLC is a Delaware limited

 9             liability company primarily engaged in the business of managing rental

10             properties in Washington State and elsewhere.

11       3.3   The name “Greystar” is a trademarked name owned by Defendant

12             Greystar Real Estate Partners, LLC.

13       3.4   Defendant Greystar Real Estate Partners, LLC and its related, parent,

14             and subsidiary corporations are providers of services to residents,

15             property owners, and investors in the multifamily real estate industry.

16       3.5   Defendant Greystar Real Estate Partners, LLC and its agents and

17             employees are in the business of renting or leasing residential real estate

18             in Washington State.

19       3.6   Defendant Greystar Real Estate Partners, LLC owns or operates the

20             website www.greystar.com.
     FIRST AMENDED COMPLAINT - 3
21

22
      Case 2:18-cv-00381-SMJ    ECF No. 5    filed 01/24/19   PageID.26 Page 4 of 18




 1       3.7   Defendant Greystar Real Estate Partners, LLC uses its website for

 2             online leasing of residential properties in Washington State and

 3             elsewhere.

 4       3.8   Defendant Greystar Real Estate Partners, LLC is an owner, lessor,

 5             sublessor, or the designated representative of the owner, lessor, or

 6             sublessor, or an agent, resident manager, or a designated property

 7             manager for multiple dwelling units, or the property of which the

 8             dwelling unit is a part, throughout Washington State and elsewhere.

 9       3.9   Defendant Greystar Real Estate Partners, LLC is a “Landlord” as

10             defined by RCW 59.18.030(14).

11       3.10 Defendant Greystar Real Estate Partners, LLC is the parent

12             corporation, which wholly owns the other two defendants.

13       3.11 Defendant Greystar RS West, LLC is an owner, lessor, sublessor, or the

14             designated representative of the owner, lessor, or sublessor, or an agent,

15             resident manager, or a designated property manager for multiple

16             dwelling units, or the property of which the dwelling unit is a part,

17             throughout Washington State and elsewhere.

18       3.12 Defendant Greystar RS West, LLC is a wholly owned subsidiary of

19             Greystar Real Estate Partners, LLC.

20
     FIRST AMENDED COMPLAINT - 4
21

22
      Case 2:18-cv-00381-SMJ    ECF No. 5   filed 01/24/19   PageID.27 Page 5 of 18




 1       3.13 All acts performed by Greystar RS West, LLC are done on behalf of

 2             and at the direction of Greystar Real Estate Partners, LLC.

 3       3.14 Defendant Greystar RS West, LLC is an agent of Greystar Real Estate

 4             Partners, LLC.

 5       3.15 Defendant Greystar RS West, LLC is a “Landlord” as defined by RCW

 6             59.18.030(14).

 7       3.16 Defendant Greystar Management Services L.P. is an owner, lessor,

 8             sublessor, or the designated representative of the owner, lessor, or

 9             sublessor, or an agent, resident manager, or a designated property

10             manager for multiple dwelling units, or the property of which the

11             dwelling unit is a part, throughout Washington State and elsewhere.

12       3.17 Defendant Greystar Management Services L.P. is a wholly owned

13             subsidiary of Greystar Real Estate Partners, LLC.

14       3.18 All acts performed by Greystar Management Services L.P. are done on

15             behalf of and at the direction of Greystar Real Estate Partners, LLC.

16       3.19 Defendant Greystar Management Services L.P. is an agent of Greystar

17             Real Estate Partners, LLC.

18       3.20 Defendant Greystar Management Services L.P. is a “Landlord” as

19             defined by RCW 59.18.030(14).

20
     FIRST AMENDED COMPLAINT - 5
21

22
      Case 2:18-cv-00381-SMJ    ECF No. 5     filed 01/24/19   PageID.28 Page 6 of 18




 1       3.21 Defendant Greystar Management Services, L.P. was sued in this Court

 2             in 2015 in the case of Fleming v. Greystar Management Services, L.P.

 3             Case No. 2:15-cv-00174-SMJ.

 4       3.22 The Fleming case asserted violations of federal law arising out of the

 5             defendant’s property management practices – specifically its tactics

 6             used to collect post move-out charges from former tenants.

 7       3.23 In Fleming, the answer filed at ECF No. 3 unequivocally stated that the

 8             wrong Greystar entity had been named and that the correct entity is

 9             ‘Greystar Real Estate Partners, LP’.

10       3.24 After the parties agreed to amend the Fleming action to name ‘Greystar

11             Real Estate Partners, LP’, Greystar decided ‘Graystar Management

12             Services, L.P.’ was the correct party after all and proceeded to file

13             additional pleadings and a dispositive motion.

14       3.25 Fleming was eventually certified as a class action and the class settled

15             with Greystar Management Services, LP.

16       3.26 None of the named defendants herein have materially altered the scope

17             of their functions and responsibilities within the Greystar Real Estate

18             Partners LLC organization since 2015.

19       3.27 Greystar Real Estate Partners, LLC does not distinguish between itself

20             and its subsidiaries in its online or print materials.
     FIRST AMENDED COMPLAINT - 6
21

22
      Case 2:18-cv-00381-SMJ   ECF No. 5    filed 01/24/19   PageID.29 Page 7 of 18




 1       3.28 Using the Greystar trademark name, Greystar Real Estate Partners,

 2             LLC states on its website that

 3                   [w]ith over 491,000 multifamily units and student beds
                     under management globally, Greystar provides a wealth of
 4                   experience in managing all product types and servicing a
                     diverse investor group.
 5

 6       3.29 Greystar Real Estate Partners, LLC represents to the general public that

 7             it is a manager of residential properties in Washington and elsewhere.

 8       3.30 Greystar Real Estate Partners, LLC controls the disclosures provided

 9             to prospective tenants on the www.greystar.com website.

10       3.31 Neither Greystar Management Services L.P., nor Greystar RS West,

11             LLC have authority or control over Greystar Real Estate Partners, LLC

12             with respect to the content of the information and disclosures on the

13             www.greystar.com website.

14       3.32 On January 22, 2019, counsel for Defendant Greystar Management

15             Services L.P. called Plaintiffs’ counsel and, without explanation

16             regarding what had changed in the Greystar corporate structure since

17             2015, stated that neither Greystar Management Services, L.P., nor

18             Greystar Management Services, LLC could be liable for the acts and

19             omissions complained of herein.

20
     FIRST AMENDED COMPLAINT - 7
21

22
          Case 2:18-cv-00381-SMJ   ECF No. 5      filed 01/24/19   PageID.30 Page 8 of 18




 1           3.33 Counsel for Greystar Management Services, L.P. stated that Greystar

 2                 RS West, LLC is the proper defendant in the case.

 3           3.34 All Defendants are jointly and severally liable for the acts and

 4                 omissions complained of herein.

 5                                          IV.     FACTS1

 6           4.1   In May of 2018, Plaintiff Daley applied to rent a unit at the Bella Tess

 7                 apartment complex in Spokane, Washington.

 8           4.2   The Bella Tess apartments are owned or managed by Defendant

 9                 Greystar.

10           4.3   In January 2018, Plaintiff Curry applied to rent a unit at The Homestead

11                 apartment complex in Spokane, Washington.

12           4.4   The Homestead apartments are owned or managed by Defendant

13                 Greystar.

14           4.5   Defendant obtains a tenant screening report on all prospective

15                 Washington tenants, who are over the age of eighteen, including

16                 Plaintiffs.

17

18

19
     1
      As used herein and for the remainder of the Complaint, the terms “Defendant” and
     “Greystar” apply to each defendant individually and collectively. Each Defendant
20   must file a separate Answer in response to this Complaint.

         FIRST AMENDED COMPLAINT - 8
21

22
      Case 2:18-cv-00381-SMJ    ECF No. 5    filed 01/24/19   PageID.31 Page 9 of 18




 1       4.6   All prospective tenants in Washington State, who are over the age of

 2             eighteen, are required to pay a tenant screening fee prior to renting a

 3             unit at any property Defendant owns or manages.

 4       4.7   Defendant utilizes web-based RealPage, Inc. to facilitate all online

 5             applications and tenant screening reports.

 6       4.8   Defendant uses consumer reports to screen prospective tenants.

 7       4.9   Prior to a prospective tenant being charged for a tenant screening fee,

 8             Defendant, either directly or through a RealPage, Inc. website, provides

 9             standardized disclosures to all prospective tenants.

10       4.10 The tenant screening fee is non-refundable.

11       4.11 Prior to charging a tenant screening fee, Defendant discloses to all

12             prospective tenants, in relevant part:

13                   This information may be provided in the form of a
                     consumer report obtained from one or more of the
14                   consumer reporting agencies listed below …

15
         4.12 Under the Defendant’s statement set forth above in ¶ 4.11, Defendant
16
               then lists four consumer reporting agencies from which Defendant
17
               might possibly obtain information regarding the prospective tenant.
18
         4.13 Prior to the prospective tenant paying the tenant screening fee,
19
               Defendant does not disclose in writing, or by posting, from which, if
20
     FIRST AMENDED COMPLAINT - 9
21

22
     Case 2:18-cv-00381-SMJ      ECF No. 5   filed 01/24/19   PageID.32 Page 10 of 18




 1            any, of the four listed consumer reporting agencies Defendant will

 2            obtain a report.

 3      4.14 Defendant does not obtain consumer reports on prospective

 4            Washington tenants from more than one of the listed consumer

 5            reporting agencies.

 6      4.15 Defendant obtains consumer reports from RealPage, Inc., which

 7            compiles consumer information obtained from other sources.

 8      4.16 Defendant only obtained a consumer report from RealPage, Inc. when

 9            deciding whether to accept Plaintiff’s application.

10      4.17 Prospective tenants are unable to find out through any medium which

11            of the four consumer reporting agencies provided information to

12            Defendant unless the rental application is denied or conditionally

13            approved by Defendant.

14      4.18 For any prospective tenant, information contained in the consumer

15            reports from the four different possible sources may be different.

16      4.19 Prior to a prospective tenant paying the tenant screening fee, Defendant

17            does not disclose to any prospective tenant in writing, or by posting,

18            whether it will accept a comprehensive reusable tenant screening

19            report.

20
     FIRST AMENDED COMPLAINT - 10
21

22
     Case 2:18-cv-00381-SMJ    ECF No. 5    filed 01/24/19   PageID.33 Page 11 of 18




 1      4.20 Defendant provides uniform tenant screening disclosures to all

 2            prospective Washington tenants.

 3             V.     VIOLATIONS OF WASHINGTON’S RESIDENTIAL
                    LANDLORD-TENANT ACT (RLTA), RCW 59.18, ET SEQ.
 4
        5.1   In 2012, the Washington legislature found the following with respect to
 5
              landlords’ use of tenant screening reports:
 6
                     The legislature finds that residential landlords frequently
 7                   use tenant screening reports in evaluating and selecting
                     tenants for their rental properties. These tenant screening
 8                   reports purchased from tenant screening companies may
                     contain misleading, incomplete, or inaccurate information,
 9                   such as information relating to eviction or other court
                     records. It is challenging for tenants to dispute errors until
10                   after they apply for housing and are turned down, at which
                     point lodging disputes are seldom worthwhile. The costs
11                   of tenant screening reports are paid by applicants.
                     Therefore, applicants who apply for housing with multiple
12                   housing providers pay repeated screening fees for
                     successive reports containing essentially the same
13                   information.

14      5.2   Prior to the tenant being charged any fee for a tenant screening report,

15            Defendant was, at all times relevant to this action, required by RCW

16            59.18.257 to provide the name and address of the consumer reporting

17            agency from which it will obtain information about the prospective

18            tenant.

19      5.3   Prospective tenants may decide where they will apply to rent based on

20            which consumer report will be used for screening.
     FIRST AMENDED COMPLAINT - 11
21

22
     Case 2:18-cv-00381-SMJ   ECF No. 5   filed 01/24/19   PageID.34 Page 12 of 18




 1      5.4   A prospective tenant who knows that derogatory information exists on

 2            one consumer report may choose not to waste the screening fee if

 3            another landlord utilizes the same report.

 4      5.5   Alternatively, a prospective tenant may choose to apply with a

 5            prospective landlord because the prospective tenant knows that a

 6            particular consumer report contains no derogatory information.

 7      5.6   Defendant’s practice of providing the name and address of multiple

 8            possible sources of consumer information, from which any one, or

 9            none, may be used to screen the prospective tenant frustrates a

10            prospective tenant’s ability to make informed decisions regarding

11            where to apply for rental housing.

12      5.7   Defendant’s practice of providing multiple possible sources from which

13            it may obtain a consumer report without disclosing specifically which

14            consumer report will be accessed violates RCW 59.18.257(1)(a)(iii).

15      5.8   Effective June 9, 2016, prior to obtaining any information about a

16            prospective tenant, Washington landlords are required to notify all

17            prospective tenants in writing, or by posting, whether or not the

18            landlord will accept a comprehensive reusable tenant screening report

19            made available to the landlord by a consumer reporting agency. RCW

20            59.18.257(1)(a)(iv).
     FIRST AMENDED COMPLAINT - 12
21

22
     Case 2:18-cv-00381-SMJ   ECF No. 5    filed 01/24/19   PageID.35 Page 13 of 18




 1      5.9   Defendant does not notify prospective tenants in writing, or by posting,

 2            whether or not it will accept a comprehensive reusable tenant screening

 3            report.

 4      5.10 Defendant’s failure to disclose whether it accepts a reusable tenant

 5            screening report violates RCW 59.18.257(1)(a)(iv).

 6      5.11 Effective June 9, 2016, any landlord who maintains a web site

 7            advertising the rental of a dwelling unit or as a source of information

 8            for current or prospective tenants must include a statement on the

 9            property’s home page stating whether or not the landlord will accept a

10            comprehensive reusable tenant screening report made available to the

11            landlord by a consumer reporting agency.

12      5.12 Defendant maintains web sites for all of its rental properties.

13      5.13 Defendant’s websites advertise the properties and act as a source of

14            information for current or prospective tenants.

15      5.14 None of the Defendant’s web sites state on the property’s home page

16            whether or not the landlord will accept a comprehensive reusable tenant

17            screening report.

18      5.15 Defendant’s failure to disclose on the property’s home page whether or

19            not it will accept a comprehensive reusable tenant screening report

20            violates RCW 59.18.257(2).
     FIRST AMENDED COMPLAINT - 13
21

22
     Case 2:18-cv-00381-SMJ    ECF No. 5   filed 01/24/19   PageID.36 Page 14 of 18




 1      5.16 Landlords who violate RCW 59.18.257(1) are prohibited from charging

 2            prospective tenants for tenant screening fees.

 3      5.17 By charging prohibited tenant screening fees, Defendant caused

 4            damage to the Plaintiffs and others.

 5      5.18 Defendant has required more than one thousand (>1,000) prospective

 6            Washington tenants to pay a tenant screening fee as a condition of its

 7            rental application process since June 9, 2016.

 8      5.19 Defendant has required more than ten thousand (>10,000) prospective

 9            Washington tenants to pay a tenant screening fee as a condition of its

10            rental application process since June 9, 2016.

11                              VI.   UNJUST ENRICHMENT

12      6.1   Defendant was prohibited pursuant RCW 59.18.257 from charging any

13            prospective Washington tenant a fee for tenant screening.

14      6.2   Defendant benefitted from receiving consumer reports and other useful

15            information as a result of the prospective tenants paying the tenant

16            screening fee.

17      6.3   Defendant was unjustly enriched by receiving the reports paid for by

18            prospective tenants.

19      6.4   The value of the reports and information obtained by Defendant on each

20            prospective tenant is equal to the amount paid by each tenant.
     FIRST AMENDED COMPLAINT - 14
21

22
     Case 2:18-cv-00381-SMJ    ECF No. 5     filed 01/24/19   PageID.37 Page 15 of 18




 1      6.5   Defendant should not be allowed to retain the value it received via the

 2            illegal charges paid by prospective tenants.

 3                             VII. CLASS ALLEGATIONS

 4      This action is brought on behalf of a class consisting of:

 5      7.1   All persons;

 6      7.2   Who applied to rent any property in the state of Washington;

 7      7.3   Where the rental property, on the date of the application, was owned or

 8            managed by Defendant Greystar, or where Defendant Greystar was a

 9            “landlord” of the property, as defined by RCW 59.18.030(14);

10      7.4   Who paid any tenant screening fee to Defendant or its affiliates.

11            7.4.1 For violations related to Defendant’s failure to provide the

12                   consumer reporting agency information, the class period is three

13                   (3) years prior to filing of this action, through the date that the

14                   class is certified;

15            7.4.2 For violations related to Defendant’s failure to provide

16                   information regarding the comprehensive reusable tenant

17                   screening report, the class period is June 9, 2016, through the

18                   date that the class is certified.

19      7.5   Plaintiffs have the same claims as the members of the class. All of the

20            claims are based on the same factual and legal theories.
     FIRST AMENDED COMPLAINT - 15
21

22
     Case 2:18-cv-00381-SMJ    ECF No. 5    filed 01/24/19   PageID.38 Page 16 of 18




 1      7.6   Plaintiffs will fairly and adequately represent the interests of the class

 2            members. They are committed to vigorously litigating this matter.

 3      7.7   Neither Plaintiffs nor their counsel have any interests which might

 4            cause them not to vigorously pursue this claim.

 5      7.8   A class action is a superior method for the fair and efficient adjudication

 6            of this controversy.

 7      7.9   Class wide damages are essential to induce Defendant to comply with

 8            the law.

 9      7.10 The interests of the class members in individually controlling the

10            presentation of separate claims against the Defendants is small, because

11            the amount of damages recoverable in an individual case under RCW

12            59.18.257 is relatively small.

13      7.11 Certification of a class pursuant to Fed. R. Civ. Pro 23(b)(3) is

14            appropriate. A class action is the only appropriate means of resolving

15            this controversy because the class members are not aware of their

16            rights, the class is comprised of a largely vulnerable population, and the

17            amount of available damages for many of the class members may be

18            relatively small. In the absence of a class action, a failure of justice will

19            result.

20
     FIRST AMENDED COMPLAINT - 16
21

22
     Case 2:18-cv-00381-SMJ   ECF No. 5    filed 01/24/19   PageID.39 Page 17 of 18




 1      7.12 Certification of a class pursuant to Fed. R. Civ. Pro. 23(b)(2) is also

 2            appropriate. Defendants acted on grounds generally applicable to the

 3            class, making declaratory relief appropriate with respect to the class as

 4            a whole.

 5                                      VIII. DEMAND

 6      WHEREFORE, Plaintiffs demand judgment as follows:

 7      8.1   Actual damages in the amount paid for tenant screening by each

 8            prospective tenant class member;

 9      8.2   Statutory damages of $100, per prospective tenant, pursuant to RCW

10            59.18.257(3);

11      8.3   Costs and reasonable attorney’s fees pursuant to RCW 59.18.257(3);

12      8.4   Pre-judgment interest on all amounts paid by prospective tenants for

13            tenant screening fees;

14      8.5   Post-judgment interest;

15      8.6   Declaratory judgment that Defendant’s practices violate Washington’s

16            Residential Landlord-Tenant Act (RCW 59.18, et seq.); and

17      8.7   Such other and further relief as may be just and proper.

18

19

20
     FIRST AMENDED COMPLAINT - 17
21

22
     Case 2:18-cv-00381-SMJ   ECF No. 5   filed 01/24/19   PageID.40 Page 18 of 18




 1      DATED this 24th day of January, 2019.

 2
                                              Kirk D. Miller, P.S.
 3

 4                                            /s Kirk D. Miller
                                              Kirk D. Miller, WSBA #40025
 5                                            Attorney for Plaintiff

 6
                                              Cameron Sutherland, PLLC
 7

 8                                            /s Brian G. Cameron
                                              Brian G. Cameron, WSBA #44905
 9                                            Attorney for Plaintiff
10

11

12

13

14

15

16

17

18

19

20
     FIRST AMENDED COMPLAINT - 18
21

22
